652 N.W.2d 702 (2002)
Dean S. OTTERSON, Respondent,
v.
ST. CLOUD HOUSING & REDEVELOPMENT AUTHORITY, and Minn. Workers' Compensation Assigned Risk Plan/Admin. by Berkley Administrators, Relators, and
Special Compensation Fund, Respondent.
No. C7-02-1350.
Supreme Court of Minnesota.
November 4, 2002.
Douglas J. Brown, Carrie I. Hanson, Brown & Carlson, P.A., Minneapolis, MN, for Appellants.
Mike Hatch, Attorney General, Rory H. Foley, Assistant Attorney General, St. Paul, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 10, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
Russell A. Anderson Associate Justice